Filed 10/21/13
                            CERTIFIED FOR PUBLICATION

                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                     DIVISION ONE

                                STATE OF CALIFORNIA



THE PEOPLE,                                      D062900

       Plaintiff and Respondent,

       v.                                        (Super. Ct. No. SCD225392)

WILLIAM MARTIN ZONDORAK, JR.,

       Defendant and Appellant.


        APPEAL from a judgment of the Superior Court of San Diego County, Robert F.

O'Neill, Judge. Affirmed.



        Law Offices of Elliott N. Kanter and Elliott N. Kanter for Defendant and

Appellant.

        Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Barry Carlton and Seth M. Friedman, Deputy Attorneys General, for Plaintiff and

Respondent.



        William Zondorak was convicted of violating California's Assault Weapons

Control Act (AWCA) because he possessed an AK series rifle. He argues on appeal that,
under District of Columbia v. Heller (2008) 554 U.S. 570 (Heller), California's ban on

possession of this weapon violates his right to keep and bear arms under the Second

Amendment to the United States Constitution. Although other courts have rejected this

expansive reading of Heller as precluding a state from banning assault weapons, and he

cites no case applying Heller's principles to invalidate a state's ban on semi-automatic

assault weapons, Zondorak asserts that we should construe Heller to bar California from

criminalizing his possession of a semi-automatic AK series rifle. We conclude the ban

on specified semi-automatic assault weapons under the AWCA does not transgress the

Second Amendment, and affirm Zondorak's conviction.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Zondorak was charged by information of possession of an assault weapon in

violation of former Penal Code section 12280, subdivision (b) (section 12280).1 The

parties stipulated that Zondorak "knowingly possessed an operable semi-automatic CN

Romarm AK series rifle" and he waived jury trial. The court found him guilty of the

charged offense and, after his motion to dismiss the information was denied, the court

sentenced Zondorak to two days' incarceration already served.

       On appeal, Zondorak does not contest he knowingly possessed an operable semi-

automatic AK series rifle, or that the rifle is within the ban of the AWCA. Instead, he

asserts the trial court erred when it denied his motion to dismiss because he argues


1      At the time of the offense, section 12280 was the operative statute. Although
section 12280 was later renumbered as Penal Code section 30605 and continued without
substantive change (Stats. 2011, ch. 15 (AB 109) § 550), we refer to the statute as section
12280 for ease of reference.
                                             2
section 12280 is unconstitutional as an infringement on his rights under the Second

Amendment to the United States Constitution.

                                        ANALYSIS

       The issue presented is whether section 12280's ban on the possession of an AK

series semi-automatic rifle by a private citizen in his home is unconstitutional under the

Second Amendment to the United States Constitution, which provides: "A well regulated

Militia, being necessary to the security of a free State, the right of the people to keep and

bear Arms, shall not be infringed." The trial court rejected this argument, and we agree.2

       A. Relevant Legal Precedents

       Heller

       In Heller, supra, 554 U.S. 570, the United States Supreme Court construed the

Second Amendment to confer on individuals the right to keep and bear arms, and a ban

on handgun possession in the home violated that right. (Heller, at pp. 595, 635.) In

McDonald v. City of Chicago (2010) 130 S.Ct. 3020, 3026, the United States Supreme

Court held the rights preserved by the Second Amendment are fully applicable to the

states, but did not alter Heller's framework for evaluating the scope of those rights. (See

U.S. v. Marzzarella (3d Cir. 2010) 614 F.3d 85, 88, fn. 3 (Marzzarella).) Heller was

careful to point out that, like the First Amendment's right to freedom of speech, the

Second Amendment's right to bear arms is not unlimited (Heller, at p. 595) and its

protections do not extend to any type of weapon. Heller cited with approval its previous


2      The parties agree that our standard of review is de novo because the question
presented is a matter of law. (People v. Lujan (2012) 211 Cal.App.4th 1499, 1505.)
                                              3
decision in U.S. v. Miller (1939) 307 U.S. 174 (Miller), in which the Supreme Court held

the Second Amendment did not protect an individual's right to transport an unregistered

short-barreled shotgun in interstate commerce (Heller, at pp. 621-623), explaining "the

type of weapon at issue [in Miller] was not eligible for Second Amendment protection:

'In the absence of any evidence tending to show that [the] possession or use of a [short-

barreled shotgun] at this time has some reasonable relationship to the preservation or

efficiency of a well regulated militia, we cannot say that the Second Amendment

guarantees the right to keep and bear such an instrument.' " (Heller, at p. 622, quoting

Miller, supra, 307 U.S. at p. 178, italics added by Heller.)

       The Heller court then elaborated on the types of weapons protected by the Second

Amendment:

          "We may as well consider at this point . . . what types of weapons
          Miller permits. Read in isolation, Miller's phrase 'part of ordinary
          military equipment' could mean that only those weapons useful in
          warfare are protected. That would be a startling reading of the
          opinion, since it would mean that the National Firearms Act's
          restrictions on machineguns (not challenged in Miller) might be
          unconstitutional, machineguns being useful in warfare in 1939. We
          think that Miller's 'ordinary military equipment' language must be
          read in tandem with what comes after: '[O]rdinarily when called for
          [militia] service [able-bodied] men were expected to appear bearing
          arms supplied by themselves and of the kind in common use at the
          time.' [Citation.] The traditional militia was formed from a pool of
          men bringing arms 'in common use at the time' for lawful purposes
          like self-defense. 'In the colonial and revolutionary war era, [small-
          arms] weapons used by militiamen and weapons used in defense of
          person and home were one and the same.' [Citation.] Indeed, that is
          precisely the way in which the Second Amendment's operative
          clause ['the right of the people to keep and bear Arms, shall not be
          infringed'] furthers the purpose announced in its preface ['[a] well
          regulated Militia, being necessary to the security of a free State'].
          We therefore read Miller to say only that the Second Amendment

                                             4
          does not protect those weapons not typically possessed by law-
          abiding citizens for lawful purposes, such as short-barreled
          shotguns." (Heller, supra, 554 U.S. at pp. 624-625.)

       The Heller Court continued: "We also recognize another important limitation on

the right to keep and carry arms. Miller said, as we have explained, that the sorts of

weapons protected were those 'in common use at the time.' [Citation.] We think that

limitation is fairly supported by the historical tradition of prohibiting the carrying of

'dangerous and unusual weapons.' [Citations.] [¶] . . . It may be objected that if

weapons that are most useful in military service—M–16 rifles and the like—may be

banned, then the Second Amendment right is completely detached from the prefatory

clause. But as we have said, the conception of the militia at the time of the Second

Amendment's ratification was the body of all citizens capable of military service, who

would bring the sorts of lawful weapons that they possessed at home to militia duty. It

may well be true today that a militia, to be as effective as militias in the 18th century,

would require sophisticated arms that are highly unusual in society at large. Indeed, it

may be true that no amount of small arms could be useful against modern-day bombers

and tanks. But the fact that modern developments have limited the degree of fit between

the prefatory clause and the protected right cannot change our interpretation of the right."

(Heller, supra, 554 U.S. at pp. 627-628.)

       We construe Heller as standing for the proposition that the right secured by the

Second Amendment is "not a right to keep and carry any weapon whatsoever in any

manner whatsoever and for whatever purpose" (Heller, supra, 554 U.S. at p. 626), but is

instead the right to possess and carry weapons typically possessed by law-abiding citizens

                                              5
for lawful purposes such as hunting or self-defense. (Id. at pp. 628-630.) Heller

concluded the Second Amendment protected the right to possess a handgun in one's

home, because handguns are a "class of 'arms' " overwhelmingly chosen by American

society for the lawful purpose of self-defense (Heller, at pp. 528-530) and were the type

of small arms " 'in common use at the time' " (id. at p. 627) that citizens, when called to

militia service, were expected to bring with them when called to serve. However, Heller

simultaneously approved Miller's observation that the Second Amendment does not

protect those weapons not typically possessed by law-abiding citizens for lawful

purposes, and specifically referenced M-16 rifles as weapons that could properly be

banned without offending the Second Amendment under "the historical tradition of

prohibiting the carrying of 'dangerous and unusual weapons.' " (Heller, at p. 627.)

       People v. James

       In People v. James (2009) 174 Cal.App.4th 662 (James), the court applied Heller

and concluded the AWCA's bans on semi-automatic assault weapons and .50 BMG rifles

did not offend the Second Amendment because these were weapons outside the scope of

protection conferred by the Second Amendment. James first extensively reviewed the

legislative findings and factual bases that prompted the ban on those weapons (James, at

pp. 670-674), and then turned to examining whether the ban violated the Second

Amendment as construed by Heller. James noted that, under Heller, it is clear the

Second Amendment right does not protect possession of a military M–16 rifle, and then

concluded it "[l]ikewise . . . does not protect the right to possess assault weapons . . . . As

we have already indicated, in enacting the [AWCA] . . . , the Legislature was specifically

                                              6
concerned with the unusual and dangerous nature of these weapons. An assault weapon

'has such a high rate of fire and capacity for firepower that its function as a legitimate

sports or recreational firearm is substantially outweighed by the danger that it can be used

to kill and injure human beings.' ([Pen. Code,] § 12275.5, subd. (a).) . . . These are not

the types of weapons that are typically possessed by law-abiding citizens for lawful

purposes such as sport hunting or self-defense; rather, these are weapons of war."

(James, at p. 676.) James also cited post-Heller precedent to support its conclusion,

noting that U.S. v. Fincher (8th Cir. 2008) 538 F.3d 868 held Fincher's possession of a

machine gun was "not protected by the Second Amendment" because "[m]achine guns

are not in common use by law-abiding citizens for lawful purposes and therefore fall

within the category of dangerous and unusual weapons that the government can prohibit

for individual use." (Fincher, at p. 874.) Although James acknowledged the "fully

automatic nature of a machine gun renders such a weapon arguably more dangerous and

unusual than a semiautomatic assault weapon, that observation does not negate the fact

that assault weapons, like machine guns, are not in common use by law-abiding citizens

for lawful purposes and likewise fall within the category of dangerous and unusual

weapons that the government can prohibit for individual use. . . . In any event, assault

weapons . . . are at least as dangerous and unusual as the short-barreled shotgun at issue

in [Miller]." (James, at pp. 676-677.)

       B. Standards for Scrutinizing Validity of Legislative Enactments

       At the outset, the parties dispute whether the validity of the AWCA's ban on AK

series weapons should be assessed using a "strict scrutiny" standard (applied in U.S. v.

                                              7
Engstrum (D. Utah 2009) 609 F.Supp.2d 1227, 1231 to a statute barring possession of a

firearm for persons convicted of domestic violence), or the "intermediate scrutiny"

standard (applied in People v. Ellison (2011) 196 Cal.App.4th 1342, 1347 to a statute

concerning concealed possession of a firearm), or whether Zondorak's challenge may

only be assessed under distinct constitutional protections, such as the "rational basis"

standard (applied in Kasler v. Lockyer (2000) 23 Cal.4th 472, 478-491, to a pre-Heller

challenge to the AWCA) under equal protection principles.

       We agree with the framework outlined in Marzzarella, supra, 614 F.3d 85 for

selecting the appropriate level of scrutiny. In Marzzarella, the court recognized Heller

"declined to fully define the scope of the right to possess firearms, [but] it did caution that

the right is not absolute." (Marzzarella, at p. 89.) Marzzarella then explained that, "As

we read Heller, it suggests a two-pronged approach to Second Amendment challenges.

First, we ask whether the challenged law imposes a burden on conduct falling within the

scope of the Second Amendment's guarantee. [Citing U.S. v. Stevens (3d Cir. 2008) 533

F.3d 218, 233] (recognizing the preliminary issue in a First Amendment challenge is

whether the speech at issue is protected or unprotected). If it does not, our inquiry is

complete. [However], [i]f it does, we evaluate the law under some form of means-end

scrutiny." (Ibid.) Other courts have adopted the same two-step analysis. (See, e.g., Ezell

v. City of Chicago (7th Cir. 2011) 651 F.3d 684, 702-703 ["if the government can

establish that a challenged firearms law regulates activity falling outside the scope of the

Second Amendment right . . . then the analysis can stop there; the regulated activity is

categorically unprotected, and the law is not subject to further Second Amendment

                                              8
review"]; Heller v. District of Columbia (D.C. Cir. 2011) 670 F.3d 1244, 1252 ["We

accordingly adopt, as have other circuits, a two-step approach to determining the

constitutionality of the District's gun laws. [Citations.] We ask first whether a particular

provision impinges upon a right protected by the Second Amendment; if it does, then we

go on to determine whether the provision passes muster under the appropriate level of

constitutional scrutiny."].)

       Under this two-step approach, we first examine the "threshold inquiry . . . whether

[the challenged law] regulates conduct that falls within the scope of the Second

Amendment. In other words, we must determine whether the possession of [the banned

weapon] in the home is protected by the right to bear arms." (Marzzarella, supra, 614

F.3d at p. 89.)

       C. Analysis

       We agree with James that the ban on AK series rifles does not impinge on rights

protected by the Second Amendment because assault weapons "are at least as dangerous

and unusual as the short-barreled shotgun" (James, supra, 174 Cal.App.4th at p. 677),

which Miller concluded (with apparent approval from Heller) was outside the scope of

the Second Amendment's guarantee. (James, at pp. 674-675.) Indeed, assault weapons

are only slightly removed from M-16 type weapons that Heller likewise appeared to

conclude were outside the scope of the Second Amendment's guarantee. Because we

conclude the AWCA does not "impose[] a burden on conduct falling within the scope of

the Second Amendment's guarantee," as construed by Heller, "our [Second Amendment]



                                             9
inquiry is complete" and an evaluation of the validity of the law under either strict

scrutiny or intermediate scrutiny is unnecessary. (Marzzarella, supra, 614 F.3d at p. 89.)

       Zondorak argues we should reject James's conclusion for numerous reasons. First,

he asserts there was no basis for James to conclude an AK series rifle is sufficiently

"dangerous and unusual" as to fall outside the classes of weapons protected by the

Second Amendment. Accordingly, his weapon is within the types of weapons deserving

of Second Amendment protection, thereby requiring that legislation burdening possession

of that rifle survive analysis under strict or intermediate scrutiny. However, Zondorak's

argument overlooks that James actually concluded semi-automatic assault weapons such

as an AK series rifle are "at least as dangerous and unusual as the short-barreled shotgun

at issue in [Miller]" (James, supra, 174 Cal.App.4th at p. 677), and James reasoned that if

the latter class of weapon may permissibly be banned under the Second Amendment as

construed by Heller, semi-automatic assault weapons such as an AK series rifle may also

be banned under Heller as outside the intended ambit of arms the people are entitled to

"keep and bear." The extensive legislative history cited by James supports its conclusion

that AK-47's "are at least as dangerous and unusual as the short-barreled shotgun," and

we agree with that assessment. Heller suggested "M–16 rifles and the like" may be

banned because they are " 'dangerous and unusual' " (Heller, supra, 554 U.S. at p. 627),

and although semi-automatic firearms are not identical to automatic M–16s, insofar as the

former fire only one shot with each pull of the trigger, "semi-automatics still fire almost

as rapidly as automatics." (Heller v. District of Columbia, supra, 670 F.3d at p. 1263.)



                                             10
       Zondorak also appears to assert that California's ban on AK series rifles is

unconstitutional to the extent it carves out no exceptions for possession of those weapons

within the homes of otherwise law-abiding citizens for self-defense. Although Heller

adverted to self-defense as a core interest promoted by the Second Amendment (Heller,

supra, 554 U.S. at p. 599), other courts have acknowledged that "it cannot be the case

that possession of a firearm in the home for self-defense is a protected form of possession

under all circumstances. By this rationale, any type of firearm possessed in the home

would be protected merely because it could be used for self-defense. Possession of

machine guns or short-barreled shotguns—or any other dangerous and unusual weapon—

so long as they were kept in the home, would then fall within the Second Amendment.

But the Supreme Court has made clear the Second Amendment does not protect those

types of weapons." (Marzzarella, supra, 614 F.3d at p. 94.) We agree that, when a

weapon falls outside the class of weapons entitled to Second Amendment protections,

neither the place in which it is stored nor the purposes for which it might be used imbues

the weapon with Second Amendment protections.

       Zondorak also appears to assert that California's ban on AK series rifles is

unconstitutional because, according to expert testimony he introduced below, there are

many weapons that may fall outside the ambit of section 12880's bans on semi-automatic

assault weapons even though these excluded weapons are (or can be converted into)

weapons as dangerous as the AK series rifles. However, this observation appears to

confuse whether a particular legislative enactment is invalid as impinging on Second

Amendment rights with the distinct issue of whether that enactment might be invalid

                                            11
under the equal protection clause, and is thus irrelevant to our analysis because Zondorak

has not raised any equal protection claim. Even had Zondorak raised an equal protection

challenge, that claim would fail because "[n]othing compels the state 'to choose between

attacking every aspect of a problem or not attacking the problem at all.' [Citation.] Far

from having to 'solve all related ills at once' [citation], the Legislature has 'broad

discretion' to proceed in an incremental and uneven manner without necessarily engaging

in arbitrary and unlawful discrimination [citations]." (People v. Barrett (2012) 54 Cal.4th

1081, 1110.) Our Supreme Court has already rejected an equal protection challenge to

the AWCA (Kasler v. Lockyer, supra, 23 Cal.4th at pp. 478-491) and, although Kasler

was decided before Heller, we are convinced that Kasler's equal protection analysis of

the AWCA remains controlling precisely because (for the reasons previously discussed)

we do not construe Heller as conferring on citizens a Second Amendment right to possess

an AK series rifles. We conclude that the fact some models with characteristics similar to

Zondorak's weapon may have escaped the assault weapons ban does not invalidate a ban

on weapons otherwise unprotected by the Second Amendment.

       Zondorak raises a series of additional arguments asserting California's ban on AK

series rifles is invalid, but each of these arguments appears to be a variant of the same

theme: that California's ban is impermissible because Zondorak needs to have equivalent

firepower to defend himself against others who have lawfully (or unlawfully) acquired

semi-automatic weapons. For example, Zondorak asserts California's ban on his

possession of an AK series rifle is impermissible because some persons in California are

legally entitled (under various statutory exemptions) to possess the same weapon, and is

                                              12
impermissible because others may lawfully (or unlawfully) acquire and bring those

weapons into California. However, we do not interpret Heller as conferring Second

Amendment protections on classes of weapons merely because such weapons may have

utility in leveling the playing field. To the contrary, Heller's observations that "weapons

that are most useful . . . may be banned" and that "it may be true that no amount of small

arms could be useful against modern-day bombers and tanks [b]ut [that] fact . . . cannot

change our interpretation of the right [conferred by the Second Amendment]" (Heller,

supra, 554 U.S. at pp. 627-628) convinces us Zondorak's "need"-based argument is

incompatible with the touchstone for the types of weapons entitled to protection under the

Second Amendment.

       We conclude the AWCA's ban on AK series rifles is not invalid under the Second

Amendment, and affirm the judgment.

                                      DISPOSITION

       The judgment is affirmed.



                                                                           McDONALD, J.

WE CONCUR:


McCONNELL, P. J.


O'ROURKE, J.




                                            13